DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 17/035,723 filed 09/29/2020 by Zhikai Wang.
Claims 1-10 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by DODMAN (US 2012/0049483 A1).
With respect to claim 1.  DODMAN teaches a bicycle that includes a frame having a seat tube, and a battery is removably coupled within the seat tube (paragraph 0005).  There is the bicycle 100 having a frame 102 (paragraph 0052).  There is a rear seat post 128 is coupled to a seat tube 132 portion of the frame 102 (paragraph 0053).  The rear seat post 128, which is taken to be analogous to the claimed seat post, is configured to provide support for the seat 130, which is taken to be the claimed saddle (paragraph 0053).  The seat post 128 is then coupled to the seat tube (paragraph 0053) the seat tube being the claimed base.  The seat tube and post are shown to have an elongated octagonal shape (paragraph 0062) but is also specifically noted that this shape is not limited (paragraph 0062).  The seat post 128 is sized to fit and translate freely within the seat tube (paragraph 0063).  The seat post 128 slides over the battery 228 (paragraph 0078).  The cells 294 may then be arranged in different configurations, such as in Figures 29-30, a 3-3-2 arrangement is shown (paragraph 0083).  The battery 228 may include a housing 282 (paragraph 0080).  As seen in Figure 29 then the batteries are arranged such that there is a narrow front end, with only one battery, and then a wide rear end, and more batteries are arranged in the rear end than in the front end.  As noted above, the seat post 128 is configured to slide over the battery 228 (paragraph 0078) and is it therefore reasonable to assume that when the battery is in the configuration as shown in Figure 29 for example, the seat tube will have a complementary configuration.  Mounted within the housing 282, the battery 228 includes a plurality of cells 294 (paragraph 0080).  The cells are grouped in sets 296, the cells 294 are coupled by a first frame 298 and a second frame 300 (paragraph 0080).  The frames arrange the cells 294 in the pattern (paragraph 0080).  The first frame 298 and the second frame 300 cooperate to align the frames of the sets (paragraph 0080).  These frames 298 and 300 are taken to be the claimed connection bracket, and as can be seen in Figure 26 and 30 the head and tail of the batteries are fixedly connected.  
With respect to claim 2.  DODMAN teaches the batteries 294 are arranged in at least three rows (see Figure 30).  
With respect to claim 3.  DODMAN teaches as seen in Figure 29, at least a single battery in a first row, two in a middle row, and two in the rear row.  
With respect to claim 4.  DODMAN teaches the first frame 298 and the second frame 300 include features such as rib and a recess that cooperate to align the first and second frame (paragraph 0081).  The rib is taken to be the claimed boss, and the recess is taken to be the claimed through hole.  
With respect to claim 5.  DODMAN teaches the first frame 298 and the second frame 300 may be attached together using a snap-fit arrangement (paragraph 00814).  The snap fit is taken to be the claimed ring holes and clamping portion.  
With respect to claim 6.  DODMAN teaches a connector 258 arranged at an end 236 of the seat tube 132 opposite the seat 130 (paragraph 0068).  This connector 258 is then taken be analogous to the claimed protective cover.  
With respect to claim 8.  DODMAN teaches the seat post 128 is removably coupled to the seat tube 132 (paragraph 0053).  The seat tube may be round, square, hexagonal, or rectangular for example (paragraph 0062).  The seat tube 132 is then configured with the substantially same cross sectional shape to allow the battery 228 in each of the frame members (paragraph 0069).  As seen in Figures 11-14 then the shape of the seat tube 132, taken to be analogous to the claimed middle tube, has a cross section that matches that of the seat post 128.  
With respect to claim 9.  DODMAN teaches in one embodiment the seat tube 132 includes a key which cooperates with a slot 232 in the seat post 128 to facilitate installation of the battery and seat post 128 (paragraph 0068).  As seen in figure 14 the key protrudes through the seat tube 132, and is taken to be the vertical notch, and the key is the locking device arranged at the notch.  
With respect to claim 10.  DODMAN teaches a bike controller or battery controller connected through wires (paragraph 0057).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DODMAN (US 2012/0049483 A1) in view of SEARLES (US 2016/0056432 A1).
Claim 7 is dependent upon claim 6 which is rejected above under 35 U.S.C. 102 in view of DODMAN.  DODMAN teaches the connector 258 arranged at an end of the seat tube (paragraph 0068).  However, DODMAN does not explicitly teach this connector includes an elastic seal ring at a position where the connector and the seat post are in contact.
SEARLES teaches a battery assembly for fitting a battery pack to a frame of a cycle comprising a battery holder, and a connector portion 55 which forms an electrical connection between the battery pack and the electrical components of the cycle (abstract).  Two o-rings sits on flange of a connector plug to seal the battery pack to prevent water ingress (paragraph 0161).  The O-ring seals the connector when mated to prevent water or dirt from entering the battery pack (paragraph 0118).
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the o-rings of SEARLES on the connection between the battery and the connector of DODMAN, as SEARLES teaches the benefits of such o-rings are to prevent water or dirt from entering the battery pack (see SEARLES paragraph 0118).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  ALAIN (WO 2020/020922 A1) – ALAIN teaches an electric bicycle comprising a battery and a frame, such as a central mast including one part 50 fixed to another 51 sliding to form a housing (see Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722